Citation Nr: 0528338	
Decision Date: 10/21/05    Archive Date: 11/01/05

DOCKET NO.  99-10 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an extension of a temporary total disability 
rating beyond October 1, 1997, pursuant to 38 C.F.R. § 4.30, 
for a period of convalescence, following surgery to treat the 
veteran's service-connected left knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel




INTRODUCTION

The veteran served on active duty from March 1970 to April 
1973.  He was awarded the Purple Heart Medal.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.

The Board also notes that in a July 2004 rating decision, the 
veteran was awarded a total rating based on individual 
unemployability resulting from service-connected 
disabilities, effective September 28, 2000.  In written 
argument submitted to the Board in September 2005, the 
veteran's representative alleged that the veteran was also 
unemployable due to service-connected disabilities during the 
period between September 30, 1997, and September 28, 2000.  
It is not clear to the Board whether the representative 
intended his September 2005 submission to constitute a notice 
of disagreement with the rating decision assigning the 
effective date of September 28, 2000, for the total rating 
based on unemployability.  In any event, the Board notes that 
the matter is not currently before the Board and that a 
communication received more than one year following notice of 
the July 2004 decision cannot constitute  a timely notice of 
disagreement.  If the representative believes that the 
earlier effective date issue is in appellate status, he 
should so inform the RO, which should respond appropriately 
to any clarification received from the representative or the 
veteran.  


REMAND

The veteran asserts, in essence, that he is entitled to a 
temporary total evaluation under the provisions of 38 C.F.R. 
§ 4.30 beyond September 30, 1997, due to his June 1997 left 
knee arthroscopy with lateral meniscectomy and chondroplasty.  

The Veterans Claims Assistance Act of 2000 (VCAA) [codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West. 2002)] and the implementing regulations [codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2004)] are 
applicable to the veteran's temporary total rating claim.    

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  Also, VA is 
required to request that a claimant provide any evidence in 
his or her possession that pertains to the claim.  

While the RO provided the veteran with two letters, both 
dated in April 2004, that address the VCAA, neither letter 
satisfies the notification requirements of the VCAA or its 
implementing regulations as they pertain to the veteran's 
claim for an extension of a temporary total evaluation 
because of treatment for a service-connected disability 
requiring convalescence.  The first letter is inadequate as 
it addresses the VCAA in the context of a claim for service 
connection and does not inform the veteran of the information 
and evidence necessary to substantiate the claim on appeal.  
The second letter, while identifying the claim on appeal, is 
inadequate as incorrectly informs the veteran of the evidence 
necessary to support his claim.  As with the first letter, 
the second letter identifies what is needed to support a 
claim for service connection rather than the information 
necessary to substantiate an extension of the veteran's 
temporary total evaluation.  Also, the veteran was not 
requested to provide evidence in his possession that pertains 
to his claim.  On the Veterans Benefits Administration (VBA) 
should ensure compliance with the VCAA as it pertains to his 
claim.   

In support of his claim, the veteran cites a November 1997 
statement from his treating VA physician noting that the 
veteran is in need of convalescence indefinitely from June 4, 
1997.  It was further noted that the veteran had not worked 
since his June 4, 1997, knee surgery.  VA outpatient 
treatments show that the veteran was scheduled for a left 
total knee arthroplasty in December 1997; however, he 
cancelled the surgery citing health and family concerns. A 
subsequent treatment record dated in December 1998 indicates 
that the veteran knee had symptomatically improved and the 
plans for surgery were put off.  As the evidence is unclear 
as to when the veteran's need for convalescence ended 
following his June 1997 surgery, the Board believes that a 
medical opinion addressing this question should be obtained.   

In light of the foregoing, this case is REMANDED to the 
Veterans Benefits Administration (VBA) for the following 
actions:

1.  The VBA should send the veteran a 
letter that complies with the 
notification requirements of 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b), to 
include notice of the evidence and 
information necessary to substantiate the 
claim, the evidence and information that 
he should provide (including notice that 
he should submit any pertinent evidence 
in his possession), and the evidence that 
VA will obtain on his behalf.  

2.  Then, the VBA should attempt to 
obtain a copy of all pertinent evidence 
identified but not provided by the 
veteran.  If the VBA is unable to obtain 
a copy of any pertinent evidence 
identified by the veteran, it should so 
inform the veteran and his representative 
and request them to provide a copy of the 
outstanding evidence.
  
3.  Thereafter, the VBA should arrange 
for the claims file to be reviewed by an 
orthopedist.  The orthopedist should 
provide an opinion as to when the 
residuals of the left knee surgery 
performed in June 1997 had sufficiently 
healed and stabilized that convalescence 
was no longer required.  The orthopedist 
should also provide the supporting 
rationale for the opinion.

4.  The VBA should also undertake any 
other development it determines to be 
warranted.

5.  Then, the VBA should readjudicate the 
veteran's claim in light of all pertinent 
evidence and legal authority.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, he and his 
representative must be furnished a 
supplemental statement of the case and be 
given the requisite opportunity to 
respond before the claims file is 
returned to the Board for further 
appellate consideration.

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

